UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K current report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 31, 2014 Date of Report (Date of Earliest Event Reported) SOVRAN SELF STORAGE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State of Other Jurisdiction Of Incorporation) 1-13820 (Commission File Number) 16-1194043 (I.R.S. Employer Identification Number) 6467 Main Street Williamsville, New York 14221 (Address of Principal Executive Offices) (716) 633-1850 (Registrants' Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions (see General Instruction A.2. below): []Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 31, 2014, Sovran Self Storage, Inc., through action of the Compensation Committee of the Company's Board of Directors, established the 2014 base salaries for each of Robert J. Attea, Executive Chairman, Kenneth F. Myszka, President and Chief Operating Officer, and David L. Rogers, Chief Executive Officer, at $508,200 and the 2014 base salaries for each of Andrew J. Gregoire, Chief Financial Officer, Paul T. Powell, Executive Vice President of Real Estate Investment, and Edward F. Killeen, Executive Vice President of Real Estate Management, at $262,500. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 6, 2014 SOVRAN SELF STORAGE, INC. By/s/ ANDREW J. GREGOIRE Name:Andrew J. Gregoire Title:Chief Financial Officer 3
